1933 Act Registration No. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-14 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [] PRE-EFFECTIVE AMENDMENT NO. [] POST-EFFECTIVE AMENDMENT NO. CALVERT VARIABLE PRODUCTS, INC. (Exact Name of Registrant as Specified in Charter) (Calvert VP S&P Mid Cap 400 Index Portfolio) Address of Principal Executive Offices 4550 Montgomery Avenue, Suite 1000N Bethesda, MD 20814 Registrant's Telephone Number 800-368-2745 Name and Address of Agent for Service: William M. Tartikoff, Esq. Calvert Group, Ltd. 4550 Montgomery Ave. Suite 1000N Bethesda, MD 20814 Approximate date of proposed public offering: As soon as practicable after the effective date of this Registration Statement. It is proposed that this filing will become effective on January 28, 2011 pursuant to Rule 488. No filing fee is due for Registrant because of reliance on Section 24(f) of the Investment Company Act of 1940. IMPORTANT INFORMATION REGARDING YOUR INVESTMENT CALVERT VARIABLE SERIES, INC. 4550 Montgomery Avenue, Suite 1000N Bethesda, Maryland 20814 800-368-2745 ON BEHALF OF THE CALVERT VP MID CAP VALUE PORTFOLIO CALVERT VARIABLE PRODUCTS, INC. 4550 Montgomery Avenue, Suite 1000N Bethesda, Maryland 20814 800-368-2745 ON BEHALF OF THE CALVERT VP BALANCED INDEX PORTFOLIO February 11, 2011 Dear Policy Owner: I am writing to inform you of the upcoming joint special meeting of shareholders (the Meeting) of the Calvert VP Mid Cap Value Portfolio, a series of Calvert Variable Series, Inc. (CVS), and Calvert VP Balanced Index Portfolio, a series of Calvert Variable Products, Inc. (CVP), to be held on April 15, 2011 at 9:00 a.m., Eastern Time, in the Tenth Floor Conference Room of Calvert Group, Ltd., Air Rights North Tower, 4550Montgomery Avenue, Suite 1000N, Bethesda, Maryland 20814. As an owner of a variable annuity or variable life insurance policy issued by an insurance company, you have the right to instruct your insurance company how to vote the shares of each Merging Portfolio (as defined below) it holds under your policy with respect to the proposals described below. As shown in the chart below, the CVS Board of Directors recommends that the CalvertVP Mid Cap Value Portfolio be combined with the Calvert VP S&P MidCap 400 Index Portfolio and the CVP Board of Directors recommends that the Calvert VP Balanced Index Portfolio be combined with the Calvert VP SRI Balanced Portfolio, in each case, in a tax-free reorganization (each a Reorganization). The CVS Board of Directors and the CVP Board of Directors are referred to together in this letter as the Boards. Merging Portfolio Acquiring Portfolio Calvert VP Mid Cap Value Portfolio Calvert VP S&P MidCap 400 Index Portfolio Calvert VP Balanced Index Portfolio Calvert VP SRI Balanced Portfolio Calvert VP S&P MidCap 400 Index Portfolio is a series of CVP and Calvert VP SRI Balanced Portfolio is a series of CVS. You are being asked to vote on a proposal to exchange the assets of your Merging Portfolio for shares of equal value of the respective Acquiring Portfolio. If the Agreement and Plan of Reorganization applicable to your Merging Portfolio is approved by policy owners, and your policy remains invested in that Merging Portfolio through the closing of the Reorganization, your policy will be invested in shares of the related Acquiring Portfolio. Details of the Reorganization applicable to your Merging Portfolio, the voting process and the Meeting are set forth in the enclosed Prospectus/Proxy Statement. The Prospectus/Proxy Statement also compares the strategies, expenses and performance of each Merging Portfolio with those of the respective Acquiring Portfolio. The Boards and I believe the Reorganizations offer you the opportunity to pursue your investment goals in a larger fund with a comparable or stronger performance history that may benefit from economies of scale over the long-term. After careful consideration, the Boards have unanimously approved the Reorganizations and believe the Reorganizations are in the best interests of Calvert VP Mid Cap Value Portfolio and Calvert VP Balanced Index Portfolio and you, as an owner of a policy invested in one or both of these portfolios. The Boards recommend that you vote FOR these proposals. Regardless of whether you plan to attend the Meeting in person, PLEASE VOTE VIA THE INTERNET OR TELEPHONE OR COMPLETE, DATE, SIGN AND RETURN YOUR PROXY CARD IN THE ENCLOSED POSTAGE-PAID ENVELOPE so that you will be represented at the Meeting. Your internet or telephone vote or your properly executed proxy card must be received by 9:00 a.m., Eastern Time, on April 15, 2011. If you vote by internet or telephone or return a proxy card you may still attend the Meeting in person and you may change your vote by submitting a revised proxy card. However, attendance in person at the Meeting by itself will not automatically revoke your vote. I appreciate the time you will take to review these important matters. If we may be of any assistance, please call us at 800-368-2745. Our hearing-impaired shareholders may call 800-541-1524 for a TDD connection. Sincerely, Barbara J. Krumsiek Chairperson YOUR VOTE IS IMPORTANT NO MATTER HOW MANY SHARES OF CALVERT VP MID CAP VALUE PORTFOLIO OR CALVERT VP BALANCED INDEX PORTFOLIO ARE ATTRIBUTABLE TO YOUR POLICY. IN ORDER TO AVOID THE UNNECESSARY EXPENSE OF FURTHER SOLICITATION, PLEASE VOTE PROMPTLY. CALVERT VARIABLE SERIES, INC. 4550 Montgomery Avenue, Suite 1000N Bethesda, Maryland 20814 800-368-2745 ON BEHALF OF THE CALVERT VP MID CAP VALUE PORTFOLIO CALVERT VARIABLE PRODUCTS, INC. 4550 Montgomery Avenue, Suite 1000N Bethesda, Maryland 20814 800-368-2745 ON BEHALF OF THE CALVERT VP BALANCED INDEX PORTFOLIO NOTICE OF JOINT SPECIAL MEETING OF SHAREHOLDERS To be held on April 15, 2011 To the Policy Owners: NOTICE IS HEREBY GIVEN that a Joint Special Meeting of Shareholders of the Calvert VP Mid Cap Value Portfolio, a series of Calvert Variable Series, Inc. (CVS), and Calvert VP Balanced Index Portfolio, a series of Calvert Variable Products, Inc. (CVP), will be held on April 15, 2011 at 9:00 a.m., Eastern Time, in the Tenth Floor Conference Room of Calvert Group, Ltd., Air Rights North Tower, 4550Montgomery Avenue, Suite 1000N, Bethesda, Maryland 20814, as may be adjourned from time to time (the Meeting), for the purposes listed below: For Shareholders of the Calvert VP Mid Cap Value Portfolio To approve a proposed Agreement and Plan of Reorganization (the Reorganization Plan), providing for the transfer of all of the assets of the Calvert VP Mid Cap Value Portfolio, a series of CVS, to the Calvert VP S&P MidCap 400 Index Portfolio, a series of CVP, in exchange for Class I shares of the Calvert VP S&P MidCap 400 Index Portfolio. The Reorganization Plan also provides for distribution of these shares of the Calvert VP S&P MidCap 400 Index Portfolio to the holders of Calvert VP Mid Cap Value Portfolio shares in liquidation and subsequent termination of the Calvert VP Mid Cap Value Portfolio. For Shareholders of the Calvert VP Balanced Index Portfolio To approve a proposed Agreement and Plan of Reorganization (the Reorganization Plan), providing for the transfer of all of the assets of the Calvert VP Balanced Index Portfolio, a series of CVP, to the Calvert VP SRI Balanced Portfolio, a series of CVS, in exchange for shares of the Calvert VP SRI Balanced Portfolio. The Reorganization Plan also provides for distribution of these shares of the Calvert VP SRI Balanced Portfolio to the holders of Calvert VP Balanced Index Portfolio shares in liquidation and subsequent termination of the Calvert VP Balanced Index Portfolio. * * * To consider and act upon any other business that may properly come before the Meeting. The matters referred to above are discussed in detail in the Prospectus/Proxy Statement attached to this Notice. The CVS Board of Directors and the CVP Board of Directors has fixed the close of business on January24, 2011 as the record date for determining shareholders of each Merging Portfolio entitled to notice of and to vote at the Meeting. February 11, 2011 By Order of the CVS Board of Directors and the CVP Board of Directors, William M. Tartikoff, Esq. Vice President and Secretary PROSPECTUS/PROXY STATEMENT Dated February 11, 2011 Acquisition of the Assets of the By and in Exchange for Shares of the CALVERT VP MID CAP VALUE PORTFOLIO, a series of Calvert Variable Series, Inc. è CALVERT VP S&P MIDCAP 400 INDEX PORTFOLIO (Class I), a series of Calvert Variable Products, Inc. CALVERT VP BALANCED INDEX PORTFOLIO, a series of Calvert Variable Products, Inc. è CALVERT VP SRI BALANCED PORTFOLIO, a series of Calvert Variable Series, Inc. Calvert Variable Series, Inc. and Calvert Variable Products, Inc. 4550 Montgomery Avenue, Suite 1000N Bethesda, Maryland 20814 800-368-2745 INTRODUCTION This Prospectus/Proxy Statement is being furnished in connection with the solicitation of voting instructions (proxies) by the Board of Directors of Calvert Variable Series, Inc. (CVS) and the Board of Directors of Calvert Variable Products, Inc. (CVP) for use at a Joint Special Meeting of Shareholders of the Calvert VP Mid Cap Value Portfolio, a series of CVS (Mid Cap Value), and the Calvert VP Balanced Index Portfolio, a series of CVP (Balanced Index), to be held on Friday, April 15, 2011 at 9:00 a.m., Eastern Time, in the Tenth Floor Conference Room of Calvert Group, Ltd., Air Rights North Tower, 4550Montgomery Avenue, Suite 1000N, Bethesda, Maryland 20814, as may be adjourned from time to time (the Meeting). The Board of Directors of CVS (the CVS Board) is soliciting proxies from shareholders of Mid Cap Value in connection with the proposed transfer of all of its assets to Calvert VP S&P MidCap 400 Index Portfolio, a series of CVP (MidCap 400 Index), in exchange for shares of MidCap 400 Index (the Mid Cap Reorganization). The Board of Directors of CVP (the CVP Board) is soliciting proxies from shareholders of Balanced Index in connection with the proposed transfer of all of its assets to Calvert VP SRI Balanced Portfolio, a series of CVS (SRI Balanced), in exchange for Class I shares of SRI Balanced (the Balanced Reorganization). The following chart provides an overview of the proposed Reorganizations: Merging Portfolio Acquiring Portfolio Calvert VP Mid Cap Value Portfolio Calvert VP S&P MidCap 400 Index Portfolio Calvert VP Balanced Index Portfolio Calvert VP SRI Balanced Portfolio Please take note of the following terms that are used throughout this Prospectus/Proxy Statement: Mid Cap Value and Balanced Index are referred to herein together as the Merging Portfolios and each as a Merging Portfolio; MidCap 400 Index and SRI Balanced are referred to herein together as the Acquiring Portfolios and each as an Acquiring Portfolio; The Merging Portfolios and the Acquiring Portfolios are referred to herein together as the Portfolios, and each as a Portfolio; The Mid Cap Reorganization and the Balanced Reorganization are referred to herein together as the Reorganizations, and each as a Reorganization; CVS and CVP are referred to herein together as the Funds, and each as a Fund; and The CVS Board and the CVP Board are referred to herein together as the Board. As an owner of a variable annuity or variable life insurance policy (a Policy and, collectively, the Policies) issued by an insurance company (Insurance Company and, collectively, the Insurance Companies), you have the right at the Meeting to instruct your Insurance Company how to vote the shares of each Merging Portfolio attributable to your Policy with respect to the related Reorganization, as described more fully below and in the accompanying Notice of Joint Special Meeting of Shareholders. Although the Insurance Companies are the legal owners of the shares of each Merging Portfolio and you are not directly a shareholder of any Merging Portfolio, you have this right because some or all of your Policy value is invested in stock of one or more of the Merging Portfolios, as provided by your Policy. For simplicity, in this Prospectus/Proxy Statement: Record Holder of the stock of a Merging Portfolio refers to each Insurance Company which holds that Merging Portfolios shares of record unless indicated otherwise in this Prospectus/Proxy Statement; shares refers generally to your shares of common stock in the applicable Merging Portfolio; and shareholder or Policy Owner refers to you. The persons named as proxies in each proxy card will vote the shares of the applicable Merging Portfolio proportionately in accordance with the instructions received from those Policy Owners who respond with their voting instructions as to that Merging Portfolio. Following each transfer of Merging Portfolio assets, if approved by the applicable Merging Portfolio shareholders, shares of the respective Acquiring Portfolio will be distributed to the Record Holders of the applicable Merging Portfolio in liquidation of that Merging Portfolio. As a result of the proposed transaction, each Record Holder of a Merging Portfolio will receive shares of the respective Acquiring Portfolio at a total net asset value equal to the value of the Record Holders shares of that Merging Portfolio computed on the business day immediately prior to the Reorganization, and that Merging Portfolio will subsequently be dissolved and terminated as a series of the applicable Fund. The value of your Policy investment held in a Merging Portfolio will be the same as the value of your investment held in the respective Acquiring Portfolio immediately after the Reorganization. This Prospectus/Proxy Statement, which should be retained for future reference, sets forth concisely the information about an Acquiring Portfolio that a prospective investor should know before voting on the respective proposed Reorganization. Each Reorganization will occur only if it is approved by the lesser of (i) 67% or more of the shares of the related Merging Portfolio entitled to vote and present at the Meeting, if the holders of more than 50% of the outstanding shares entitled to vote are present in person or represented by proxy, or (ii) more than 50% of the outstanding shares of the related Merging Portfolio entitled to vote . Additional information concerning each Portfolio and the Reorganizations is contained in the documents described below, all of which have been filed with the Securities and Exchange Commission (SEC): Information about the Reorganizations : Statement of Additional Information of MidCap 400 Index and SRI Balanced dated February 11, 2011, which relates to this Prospectus/Proxy Statement and the Reorganizations (the Reorganization SAI). Information about the Merging Portfolios: Prospectus of CVS relating to Mid Cap Value dated April 30, 2010, as supplemented on October 6, 2010 and December 14, 2010; Prospectus of CVP relating to Balanced Index dated April 30, 2010, as supplemented on July 1, 2010 and December 14, 2010; Statement of Additional Information of CVS relating to Mid Cap Value dated April 30, 2010, as revised on October 6,2010 (the CVS SAI); Statement of Additional Information of CVP relating to Balanced Index dated April 30, 2010, as revised on July 1, 2010 (the CVP SAI); The Annual Report to Shareholders of CVS relating to Mid Cap Value for the fiscal year ended December 31, 2009; The Annual Report to Shareholders of CVP relating to Balanced Index for the fiscal year ended December 31, 2009; The Semi-Annual Report to Shareholders of CVS relating to Mid Cap Value for the six-month period ended June 30, 2010; and The Semi-Annual Report to Shareholders of CVP relating to Balanced Index for the six-month period ended June 30, 2010. Information about the Acquiring Portfolios: Prospectus of CVP relating to MidCap 400 Index dated April 30, 2010, as supplemented on July 1, 2010 and December 14, 2010; Prospectus of CVS relating to SRI Balanced dated April 30, 2010; The CVP SAI relating to MidCap 400 Index; Statement of Additional Information of CVS relating to SRI Balanced Index dated April 30, 2010 (the CVS SRI SAI); The Annual Report to Shareholders of CVP relating to MidCap 400 Index for the fiscal year ended December 31, 2009; The Annual Report to Shareholders of CVS relating to SRI Balanced for the fiscal year ended December 31, 2009; The Semi-Annual Report to Shareholders of CVP relating to MidCap 400 Index for the six-month period ended June 30, 2010; and The Semi-Annual Report to Shareholders of CVS relating to SRI Balanced for the six-month period ended June 30, 2010. Copies of any of the above documents are available upon request and without charge by writing to Calvert Distributors, Inc., Suite 1000N, Bethesda, Maryland 20814, or calling 800-368-2745 toll-free, and specifying the document(s) you are requesting. Copies of any of these documents may also be obtained without charge on the EDGAR database on the SECs internet site at http://www.sec.gov. Copies are available for a fee by electronic request at the following e-mail address: publicinfo@sec.gov, or from the Public Reference Branch, Office of Consumer Affairs and Information Services, Securities and Exchange Commission, treet, N.E., Washington, D.C. 20549. Information relating to Mid Cap Value and SRI Balanced contained in the applicable Prospectus of CVS dated April 30, 2010 (SEC File No. 811-03591), as supplemented in the case of the Mid Cap Value Prospectus on July 1, 2010 and December 14, 2010, is incorporated by reference in this document. (This means that such information is legally considered to be part of this Prospectus/Proxy Statement.) Information relating to MidCap 400 Index and Balanced Index contained in the Prospectus of CVP dated April 30, 2010 (SEC File No. 811-04000), as supplemented on July 1, 2010 and December 14, 2010, is also incorporated by reference in this document. The Reorganization SAI of MidCap 400 Index and SRI Balanced dated February11,2011, relating to this Prospectus/Proxy Statement and each Reorganization, which includes (i) the financial statements of CVS relating to Mid Cap Value and SRI Balanced for the fiscal year ended December 31, 2009 and the six-month period ended June 30, 2010, (ii)the financial statements of CVP relating to MidCap 400 Index and Balanced Index for the fiscal year ended December 31, 2009 and the six-month period ended June 30, 2010, and (iii) pro forma financial information of CVP relating to MidCap 400 Index, assuming that the Mid Cap Reorganization is approved by Mid Cap Value shareholders, is incorporated by reference in its entirety in this document. Pro forma financial information of CVS relating to SRI Balanced is not included in the Reorganization SAI because the net assets of Balanced Index constitute less than 10% of the net assets of SRI Balanced. The approximate date on which this Prospectus/Proxy Statement, the Joint Notice of Special Meeting of Shareholders, and Form of Proxy are first being mailed to shareholders is on or about February 14, 2011. These securities have not been approved or disapproved by the SEC or any state securities commission, nor has the SEC or any state securities commission passed on the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. The shares offered by this Prospectus/Proxy Statement are not bank deposits and are not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. An investment in MidCap 400 Index or SRI Balanced through a Policy involves investment risk, including possible loss of the purchase payment of your original investment. TABLE OF CONTENTS Synopsis 8 Reasons for the Reorganizations 8 Reorganization Plans 9 Tax Consequences 10 Overview of Portfolios Subject to the Reorganizations 10 Investment Objectives and Principal Investment Strategies 11 Fundamental Investment Restrictions 20 Principal Risks 28 Expense Comparison 34 Performance 37 Portfolio Management 42 Reasons for the Reorganizations 45 Information about Each Reorganization 47 Shareholder Information for the Acquiring Portfolios 52 Information on Shareholder Rights 59 General Information about the Portfolios 60 Financial Statements 61 Voting Information 61 Shareholder Proposals 66 Other Business 66 Exhibit A  Agreement and Plan of Reorganization for Mid Cap Value A-1 Exhibit B  Agreement and Plan of Reorganization for Balanced Index B-1 SYNOPSIS This section summarizes the primary features and consequences of the Reorganizations. It may not contain all of the information that is important to you. To understand each Reorganization, you should read this entire Prospectus/Proxy Statement and the related Exhibit. This Synopsis is qualified in its entirety by reference to the additional information contained elsewhere in this Prospectus/Proxy Statement, the respective Prospectuses and Statements of Additional Information relating to the Portfolios, and the form of the Agreements and Plans of Reorganization (each a Reorganization Plan), which are attached to this Prospectus/Proxy Statement as EXHIBIT A and EXHIBIT B. Reasons for the Reorganizations. The Board believes that each proposed Reorganization would be in the best interest of the shareholders of the applicable Merging Portfolio. In reaching this decision, the Board considered the terms and conditions of each Reorganization Plan and the following factors, among others: 1. The relatively small size of each Merging Portfolio and the likelihood that it will not increase substantially in size in the foreseeable future; 2. Following each Reorganization, the shareholders of each Merging Portfolio will remain invested in an open-end portfolio with a substantially larger asset base; 3. With respect to each Reorganization, the Pro Forma Combined Portfolio (as shown in the section entitled Expense Comparison) has a lower gross expense ratio than the current gross expense ratio of the Merging Portfolio; 4. With respect to the Balanced Reorganization, Balanced Index benefits from a contractual expense cap that will expire on April 30, 2011 and will not be renewed by the Advisor (as defined herein); 5. The likelihood that shareholders of each Merging Portfolio, as part of a larger portfolio, may benefit over time from further reductions in overall operating expenses per share on a pro forma basis as a result of certain economies of scale expected after the Reorganizations; 6. With respect to each Reorganization, the investment objective, principal investment policies and principal risks of the Acquiring Portfolio and the Merging Portfolio are similar; 7. With respect to each Reorganization, the Merging Portfolio and the Acquiring Portfolio are situated in the same or a comparable Morningstar style box; 8. With respect to the Mid Cap Reorganization, the performance history of the Acquiring Portfolio is better than the Merging Portfolio for the one-year, three-year, five-year and since-inception periods ended September 30, 2010; 9. With respect to the Balanced Reorganization, the performance history of the Acquiring Portfolio is comparable to the Merging Portfolio for the one-year period ended September 30, 2010; 10. With respect to each Reorganization, both the Merging Portfolio and the Acquiring Portfolio are managed by the same investment advisor; 11. The anticipated tax-free nature of the exchanges contemplated by each Reorganization for federal income tax purposes; and 12. Shareholders of each Merging Portfolio will not experience any dilution in the value of their investment as a result of the applicable Reorganization. For the reasons described in this Prospectus/Proxy Statement the Board and the Directors on the Board who are not interested persons within the meaning of Section 2(a)(19) of the Investment Company Act of 1940, as amended (the 1940 Act) (the Independent Directors), concluded that the Reorganization of each Merging Portfolio into the applicable Acquiring Portfolio would be in the best interest of the shareholders of the Merging Portfolio and that the interests of the existing shareholders of the Merging Portfolios will not be diluted as a result of the Reorganizations. Accordingly the Board and the Independent Directors, in separate votes, approved each Reorganization and they recommend shareholder approval of each Reorganization. Subject to shareholder approval, the Reorganizations are expected to be completed on or about April 30, 2010. The Board and the Independent Directors also approved each Reorganization on behalf of the related Acquiring Portfolio. The Directors considered, among other things, the terms and conditions of each Reorganization Plan, the opportunity to add assets to each Acquiring Portfolio, their expectation that each Reorganization will constitute a tax-free reorganization and that the interests of shareholders would not be diluted as a result of the transactions. Thus, the Board and the Independent Directors concluded that each Reorganization would be in the best interest of the shareholders of the related Acquiring Portfolio and approved each Reorganization. The votes of the shareholders of each Acquiring Portfolio are not being solicited in connection with the applicable Reorganization because their approval or consent is not required. Reorganization Plans. The Board has authorized CVS and CVP to enter into a Reorganization Plan with respect to each Reorganization that provides for the following: The transfer of all the assets of each Merging Portfolio to the applicable Acquiring Portfolio in exchange for shares of that Acquiring Portfolio, which, in the case of the Mid Cap Value Reorganization, will be Class I shares of the Acquiring Portfolio; Following each transfer, those Acquiring Portfolio shares will be distributed to the Record Holders of the related Merging Portfolios in liquidation of that Merging Portfolio, and each Merging Portfolio will be dissolved; and As a result of the proposed transactions, each Record Holder of a Merging Portfolio will receive shares of the applicable Acquiring Portfolio at a total net asset value equal to the value of the Record Holders shares of that Merging Portfolio computed on the business day immediately prior to the Reorganization. The total value of your Policy interest in each Merging Portfolio will be the same as the total value of your Policy interest in the related Acquiring Portfolio immediately after the applicable Reorganization. The material terms of each Reorganization Plan are described in more detail in Information About Each Reorganization below. Tax Consequences. Pursuant to each Reorganization Plan, as a condition to closing the Reorganization described therein, the applicable Merging Portfolio and Acquiring Portfolio shall have received an opinion of counsel that, while the matter is not entirely free from doubt, for federal income tax purposes no gain or loss will be recognized by it or its Record Holders as a result of the Reorganization. In each case, the tax basis of Acquiring Portfolio shares received by a Record Holder will be the same as the tax basis of the Record Holders Merging Portfolio shares. In addition, in each case, the tax basis of the assets of the Merging Portfolio in the hands of the applicable Acquiring Portfolio as a result of the Reorganization will be the same as the tax basis of such assets in the hands of the Merging Portfolio prior to the Reorganization. Assuming each shareholders policy is treated as a variable annuity for federal income tax purposes, each shareholder will not recognize taxable income as a result of the Reorganizations. See Information About Each Reorganization below. If the Reorganizations take place, each Acquiring Portfolio will be constrained in the extent to which it can use the capital loss carryforwards of the respective Merging Portfolio. See Information About Each Reorganization  Effect of the Reorganizations on Capital Loss Carryforwards below. Overview of Portfolios Subject to the Reorganizations. Mid Cap Value and SRI Balanced are series of CVS, an open-end management investment company organized as a Maryland corporation and registered under the 1940 Act. Mid Cap Value and SRI Balanced are both non-diversified portfolios and offer one class of shares. MidCap 400 Index and Balanced Index are series of CVP, an open-end management investment company organized as a Maryland corporation and registered under the 1940 Act. MidCap 400 Index and Balanced Index are both diversified portfolios. Balanced Index offers one class of shares. MidCap 400 Index offers Class F and Class I shares. Calvert Asset Management Company, Inc. (CAMCO or the Advisor) serves as the investment advisor for the Portfolios. On April 30, 2011, CAMCO anticipates that it will change its name to Calvert Investment Management, Inc. The Merging Portfolios and the Acquiring Portfolios are managed or subadvised as shown in the following chart: Merging Portfolio Merging Portfolio Subadvisor Acquiring Portfolio Acquiring Portfolio Subadvisor or Advisor Mid Cap Value Columbia Management Investment Advisers, Inc. MidCap 400 Index Summit Investment Advisors, Inc. Balanced Index Summit Investment Advisors, Inc. SRI Balanced New Amsterdam Partners, LLC (equity investments); CAMCO (fixed income investments) As of September 30, 2010, the net assets of each Portfolio were as follows: Merging Portfolio Net Assets Acquiring Portfolio Net Assets Mid Cap Value MidCap 400 Index Balanced Index SRI Balanced Investment Objectives and Principal Investment Strategies. Each Portfolio has an investment objective and certain principal investment strategies that are employed by the Portfolios portfolio managers. For a more detailed description of the investment techniques used by a Portfolio, see the applicable Portfolios Prospectus and the CVS SAI, CVS SRI SAI or CVP SAI, as applicable. Mid Cap Value è MidCap 400 Index Investment Objectives. Each Portfolio seeks to achieve its investment objective by investing in mid-capitalization companies. The following chart sets forth the specific investment objective of each Portfolio. INVESTMENT OBJECTIVE (Merging Portfolio) (Acquiring Portfolio) Mid Cap Value MidCap 400 Index The Portfolio seeks long-term capital appreciation. The Portfolio seeks investment results that correspond to the total return performance of U.S. common stocks, as represented by the S&P MidCap 400 Index. Principal Investment Strategies. Mid Cap Value normally invests at least 80% of its net assets in equity securities of mid-capitalization companies with market capitalizations in the range of Russell Midcap Value Index. MidCap 400 Index normally invests at least 80% of its net assets in investments with economic characteristics similar to midcap stocks as represented in the S&P MidCap 400 Index. The material differences between the principal investment strategies of Mid Cap Value and MidCap 400 Index are as follows: (i) Active versus Passive Management . Mid Cap Value is an actively managed portfolio. The Subadvisor of Mid Cap Value seeks to invest in portfolio securities that over time have the potential to outperform the Portfolios benchmark, the Russell Mid Cap Value Index. MidCap 400 Index is a passively managed portfolio. The Subadvisor of MidCap 400 Index seeks to substantially replicate the total return of the securities comprising the S&P MidCap 400 Index, taking into consideration redemptions, sales of additional shares and certain other adjustments. Under normal market conditions, as much of the Portfolios assets as is practical will be invested in stocks included among the S&P MidCap 400 Index and futures contracts and options relating thereto. While not required, the Portfolio will generally sell securities that the Index manager removes from the Index. The Portfolio may also invest in S&P MidCap Depositary Receipts ® (MidCap SPDRs
